Name: Commission Regulation (EEC) No 3190/80 of 9 December 1980 re-establishing the levying of the customs duties on other sewing machines and other sewing machine heads, falling within subheading 84.41 A II and originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/ 12 Official Journal of the European Communities 10 . 12. 80 COMMISSION REGULATION (EEC) No 3190/80 of 9 December 1980 re-establishing the levying of the customs duties on other sewing machines and other sewing machine heads, falling within subheading 84.41 A II and origi ­ nating in Brazil to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply Whereas, in respect of other sewing machines and other sewing machine heads, falling within subheading 84.41 A II and originating in Brazil , the ceiling, calculated as indicated above, should be 3 275 000 European units of account, and therefore the maximum amount is 983 000 European units of account ; whereas on 2 December 1980 , the amounts of imports into the Community of the products in question , originating in Brazil , a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that the customs duties may, for each cate ­ gory of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal with the exception of certain products , the value of the ceilings for which is given in Annex A thereto to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories already covered by various prefer ­ ential tariff arrangements established by the Commu ­ nity, and 5 % of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of that fixed for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B thereto should be within a maximum Community amount representing 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products , this reduced percentage will be 30 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those listed in Annex C to the same Regulation  once the relevant Community amount has been reached ; Article 1 As from 13 December 1980 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Commu ­ nity and originating in Brazil : CCT heading No Description 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : II . Other sewing machines and other sewing machine heads Article 2 This Regulation shall enter into force, on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979, p. 25 . 10 . 12 . 80 Official Journal of the European Communities No L 332/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission